Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 1 of 20 PageID #: 1294




                          Exhibit B
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 2 of 20 PageID #: 1295


   1

   2

   3                     UNITED STATES DISTRICT COURT
                         EASTERN DIVISION OF NEW YORK
   4

   5                     CASE NO.   1:18-cv-06127 (CBA)(RML)

   6    MONICA MORRISON,

   7                Plaintiff,

   8         -vs-

   9    ROBERT LANGRICK,

  10             Defendant.
        ______________________/
  11

  12

  13      VIDEOTELECONFERENCE DEPOSITION OF MONICA MORRISON

  14                         Pages 1-305

  15                       September 25, 2020
                         10:07 a.m - 9:15 p.m.
  16

  17          Held via Zoom Videoteleconference - all
                   parties appeared remotely
  18

  19

  20

  21
                     Stenographically Reported by
  22                    Paul Cunningham, FPR
                     Florida Professional Reporter
  23

  24

  25
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 3 of 20 PageID #: 1296


   1    APPEARANCES:

   2
              On behalf of the Plaintiff
   3          HENRY R KAUFMAN PC
              BY: HENRY KAUFMAN, ESQUIRE
   4          60 East 42nd Street, 47th Floor
              New York, NY 10168
   5          Hkaufman@hrkaufman.com

   6          On behalf of the Defendant
              CLARE LOCKE LLP
   7          BY: SHANNON TIMMANN, ESQUIRE
              BY: ANDREW PHILLIPS, ESQUIRE
   8          10 Prince Street
              Alexandria, VA 22314
   9          Shannon@clarelocke.com

  10
        Also present: Carol Schrager, Esq., Miguel
  11    Evangalista, Videographer & Robert Langrick

  12
                                  I N D E X
  13
        Witness                           Direct               Cross
  14    Monica Morrison                     4

  15                   Exhibits Marked for I.D.
                                             Page #
  16    DX 58 Responses to Interrogatories     22
        DX 80 Series of Texts                  167
  17    DX 108 Audio Recording                 232
        DX 106 Bloomberg exchange 1-4-18       241
  18    DX 64 Responses to Admissions          250
        DX 2   Complaint for Declaratory Jgmt. 257
  19

  20
                       (Exhibits retained by Videographer)
  21

  22

  23

  24

  25
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 4 of 20 PageID #: 1297


   1    she hushed me when I opened the door.         I recall after

   2    that, Rob asking if we could go somewhere.          And I

   3    recall at that point being confused but offering to

   4    take him around other parts of the house.          I recall

   5    walking to the attic space of the house where there

   6    are two rooms, the bunk room and the penthouse, which

   7    was the first room I lived in at Panarchy.          There's

   8    also a small communal space in that area in the

   9    attic, where I believe we were and then at that

  10    point, we went onto the roof.

  11               At that point, I recall Mr. Langrick kissing

  12    me, and I recall consenting to him kissing me.          I

  13    recall he became aggressive while kissing me, and

  14    that I felt very out of it.       And during that time my

  15    memory fades significantly.       The next thing I recall

  16    is being -- I don't know the word.        Like, I recall

  17    heavy petting, which included some forms of digital

  18    penetration and then it was aggressive.         And I was

  19    very out of it.     And my capacity was slipping in and

  20    out at that point.      And I remember feeling very

  21    uncomfortable.     I remember being snapped out of this

  22    state of feeling very out of it when he uttered

  23    something to the extent of I want you to piss in my

  24    mouth.   I was very shocked.      I was very taken aback.

  25    And I felt violated in that moment.        And I got off of
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 5 of 20 PageID #: 1298


   1    minutes?

   2          A.   I believe within the first ten minutes we

   3    were sitting in the cupola and that he began to kiss

   4    me.

   5          Q.    Okay.   Did you kiss him back?

   6          A.    Yes.

   7          Q.    Okay.   And were your clothes on at this

   8    time?

   9          A.    Yes.

  10          Q.    Were Mr. Langrick's clothes on at this time?

  11          A.    Yes.

  12          Q.    Okay.   And when is the first gap in your

  13    memory when you were in the cupola?

  14          A.    I would say shortly thereafter.

  15          Q.    Okay.   And so you're saying it's around the

  16    ten-minute mark you have a memory gap?

  17          A.    Yes.

  18          Q.    And what is your next memory in the cupola?

  19          A.    I remember feeling the sensation of heavy

  20    petting.

  21          Q.    Okay.   Can you describe that for me, what

  22    type of heavy petting?

  23          A.    I remember my body being pawed at, and then

  24    I was being touched aggressively in my genital

  25    region --
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 6 of 20 PageID #: 1299


   1         Q.    Okay.

   2         A.     -- extremely aggressively.

   3         Q.    What do you mean by aggressively?

   4         A.    I recall there being a strong pulling

   5    sensation and that his hands were moving very fast.

   6         Q.    Where were his hands moving?

   7         A.    In my genitals.

   8         Q.    Okay.   So were you clothed at this time?

   9         A.    I can't recall if my clothes were completely

  10    removed or if my pants were merely pulled down.

  11         Q.    Okay.   Was your underwear on?

  12         A.    I believe that it was pulled down.

  13         Q.    Okay.   Do you recall what color your

  14    underwear was?

  15         A.    No.

  16         Q.    Okay.   Did you ever tell Mr. Langrick no

  17    while this was happening?

  18         A.    I recall pushing him away, and saying that I

  19    felt uncomfortable.

  20         Q.    And how did Mr. Langrick respond?

  21         A.    He continued to come at me.

  22         Q.    Did you cry for help?

  23         A.    No.

  24         Q.    Did you say no?

  25         A.    Yes.
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 7 of 20 PageID #: 1300


   1    was a nine or a nine and a half.        So if I recall

   2    penetration in my bed, that actually occurred in the

   3    cupola, it would have been a result of my

   4    intoxication and not a result of me intentionally

   5    misrepresenting the record.

   6         Q.    So are you saying that when you provided

   7    this interview to Captain Moran you couldn't

   8    differentiate between what happened in the cupola and

   9    what happened in your bed with Mr. Langrick?

  10         A.     I'm not saying that.

  11         Q.     Okay.   What are you saying?

  12         A.     I'm saying that I believe what I told

  13    Detective Moran at the time was the truth, and I also

  14    told Detective Moran that my memory was hazy because

  15    I was drunk on a level of nine to nine and a half was

  16    my level of intoxication.       To the best of my ability

  17    to recall, I recalled what happened as I remembered

  18    it to Detective Moran.

  19         Q.     Okay.   I'm a little confused.     Are you

  20    saying here that when you're talking about vaginal

  21    penetration by Mr. Langrick with his hand, that what

  22    you Captain Moran could have happened in the bad or

  23    could have happened in the cupola, and that you don't

  24    remember?

  25         A.     It's possible.   I don't recall exactly, and
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 8 of 20 PageID #: 1301


   1    like I said at the time, I was extremely intoxicated.

   2    So to the best of my recollection, I recall what had

   3    happened to me and relayed the information to

   4    Detective Moran at the time.

   5         Q.    Okay.    But you clearly told Captain Moran

   6    here, and we can scroll up through the transcript if

   7    you would like to do that, that Mr. Langrick

   8    penetrated you with his finger while you were in bed.

   9    Would you like to go up the transcript or can you

  10    confirm that for me?

  11         A.    I can confirm here that I affirmed to

  12    Detective Moran that I was digitally penetrated,

  13    which is consistent with what I told you today.

  14    Whether or not it happened in the bed or in the

  15    cupola could've been due to misremembering due to

  16    intoxication or could have been misremembered due to

  17    the high pressure and anxiety of the situation.           I do

  18    not recall what I did at the time and what my

  19    intentions -- my intentions were to tell the truth.

  20    And my intention was to relay accurately what I

  21    recalled.     I did that to the best of my ability at

  22    the time.

  23         Q.     Okay.   Here in this transcript you told

  24    Captain Moran that you visually saw Mr. Langrick

  25    penetrating you with his fingers in the bed.
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 9 of 20 PageID #: 1302


   1         A.     Can you show me where I say that?        That I

   2    visually saw him.

   3         Q.     Can we go -- well, let's just go through

   4    this whole thing.       Can we start at the previous page?

   5         A.     So 516?

   6                MR. KAUFMAN:    Didn't we see the -- is there

   7         another line before what we're seeing on this

   8         page?

   9                 THE VIDEOGRAPHER:   That's the whole page,

  10         counsel.

  11    BY MS. TIMMANN:

  12         Q.      Actually let's -- can we -- I just want to

  13    go through this whole thing since there appears to be

  14    an issue.      Can we go to 514, please?     Okay.    Let's

  15    just start at the top.

  16                Captain Moran asks, "All right.       And what

  17    was the lighting like in the room at that time?"              And

  18    you said, "Um."       And he said, "Was there any?"      And

  19    you said, "Quasi daylight, we came home around six or

  20    so."      And Captain Moran said, "As far as it -- do you

  21    remember any lights being on inside of the room."

  22    And you said, "No.       Just natural light.    No

  23    artificial light."       And "Where was Jenna and her

  24    boyfriend then; do you know?"       That's what

  25    Captain Moran asked.
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 10 of 20 PageID #:
                                    1303

 1               And you said, "In a bed across from me.          Um,

 2    my bed's here.     Her bed's there.     There's two full

 3    sized beds, there's about five feet of space between

 4    the two."     And Captain Moran asks, "Okay.      Were they

 5    awake?"     And then you respond, "Um, they were.         I'm

 6    not sure, um, they were in and out of awakeness

 7    because of the noise that was going on.         They

 8    probably went back to sleep at that point."            And then

 9    Captain Moran asks, "Okay.       Um, and you say that you

10    woke up at one point; right?"       And you said,

11    "Uh-huh."     And then Captain Moran asked, "And, um, he

12    actually was naked?"      And you said, "He was naked."

13    And Captain Moran asked, "How was that, that you were

14    under the covers or were you on top of the covers

15    then?"     And you said, "Under the covers then, I

16    believe."     And Captain Moran said, "How did you know

17    he was naked?"     And you said, "I could feel him naked

18    on me."     Captain Moran asked, "Okay.      And how are you

19    laying?"

20                Ms. Morrison, this exchange are you

21    describing what happened between you and Mr. Langrick

22    in the cupola or in your bed?

23         A.     I believe I was telling Mr. Moran,

24    Detective Moran what I remembered happening in my

25    bed.
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 11 of 20 PageID #:
                                    1304

 1         Q.    You believe, you don't know?

 2         A.    I don't know because I was so drunk and

 3    remembering something to the best of my recollection

 4    that I can't be certain.       And his interview was in a

 5    high pressure situation, so I can't be certain

 6    whether I intended to relate the fingering incident

 7    about the cupola or in the room.        I can't be certain

 8    if I remembered it incorrectly or if I meant to say

 9    the cupola, but instead said the bed because I was in

10    a high pressured situation.       I'm not sure, and I

11    don't know.

12         Q.    Okay.   Let's keep going.

13               You said, "I was kind of on my -- kind of on

14    my side but more on my back.       I sleep in the fetal

15    position, but I had kind of moved on my back.          And

16    Captain Moran asked, "Yep.       All right.    And you told

17    me that he was doing something at that point to you.

18    What was he doing?"      And you said, "He was trying to

19    have sex with me.     Um, trying to put his penis inside

20    my vagina, groping me with his hands."

21               Did you say that?

22         A.    Yes.

23         Q.    Okay.   And when you said that, were you

24    referring to what happened in the bed between you and

25    Mr. Langrick?
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 12 of 20 PageID #:
                                    1305

 1         A.    I think so, yes.

 2         Q.    So it's still your testimony that you don't

 3    know whether or not this happened in the bed or in

 4    the cupola?

 5         A.     I know that when I was in bed, I was in the

 6    fetal position.      I know that Mr. Langrick was groping

 7    me when he raped me in my bed.        And I know that he

 8    also groped me in the cupola.       I'm not sure if my

 9    later statement about him fingering me or referring

10    to him fingering me in the bed or in the cupola or

11    both.     I'm not sure what I meant at the time.

12                Now, I remember him groping me in the cupola

13    during a heavy petting session, and I remember him

14    rapping me and using his hands to mash his penis into

15    my vagina and my anus, which I did not consider

16    penetration at the time because his penis was

17    flaccid.     I now understand that due to this contact,

18    he made slight penetration because those two parts of

19    the body are an orifice.

20         Q.     Okay.   Is it your testimony right here today

21    then that at the time you did not think that was

22    penetration?

23         A.     At the time, I thought that penetration

24    meant a deep penetration.

25         Q.     All right.   Can we jump to -- actually back
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 13 of 20 PageID #:
                                    1306

 1    to 517, please?

 2               Do you see where Captain Moran asks at the

 3    top of the page, "Okay.        Um, the law makes a

 4    differentiation in the type of crime that occurs, um,

 5    depending on what the person is doing to the victim."

 6    And you said, "They were both penetration."

 7                Do you see that?

 8         A.     Yes.

 9         Q.     Do you swear that comment was what you just

10    told me?

11         A.     Yes.   Because I told Detective Moran at the

12    time that I didn't want Mr. Langrick charged for

13    rape.     And it was my understanding that his

14    penetration was less than rape.        I've now since come

15    to understand that his slight penetration included

16    rape, as well as his digital penetration, either in

17    the cupola or in the bedroom.        And that all of it was

18    actually rape.

19         Q.     Where did you tell Captain Moran that you

20    didn't want Mr. Langrick charged with rape?

21         A.     I can't recall.     Somewhere in the transcript

22    I believe there is some kind of -- and if it's not in

23    the transcript, it was an informal conversation where

24    I said I didn't want him to go to jail forever or

25    something like that, to that affect.         I don't
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 14 of 20 PageID #:
                                    1307

 1    remember exactly what I said.

 2         Q.     Okay.   What was your point of reporting this

 3    to the police then?

 4         A.     Because I believed what happened was a

 5    crime.     I believed what happened was a violation.        I

 6    believed what happened would affect me for the rest

 7    of my life.     I believed that I was having

 8    nightmares -- and nightmares about it.         I believed

 9    that I was traumatized.      And I believed that it was

10    important to memorialize this for the police report

11    to create a record of it.       I believed that based on

12    what I had heard from a sexual abuse peer advisor at

13    the time, who warned me about the pitfalls of going

14    forward should I formalize an investigation or

15    complaint.

16                And so when I went to safety and security, I

17    decided first to make a formal complaint with the

18    college, with the department of safety and security

19    and then later make a formal complaint with the

20    Hanover Police Department.

21         Q.     Okay.   Let's go back to the top of this

22    page.     So after you say, "There was penetration."

23    Captain Moran asked, "Okay.       Describe that to me as

24    to how that occurred."      And you said, "Um, he was

25    stuffing his flaccid penis inside my vagina and it
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 15 of 20 PageID #:
                                    1308

 1    penetrated slightly."      And Captain Moran said, "Okay.

 2    So he was inside of you?"       And you said, "Inside of

 3    me."   Do you see that?

 4         A.    Yes.

 5         Q.    Okay.   And then Captain Moran asked, "Um,

 6    and you said that he was touching you with his hands

 7    too.   Um, did he make any other penetration?"         And

 8    you said, "With his hands, um, in my vagina not -- he

 9    didn't penetrate anywhere else."

10               Do you see that?

11         A.    I do.

12         Q.    How do you swear that was your testimony

13    earlier that Mr. Langrick also penetrated your anus?

14         A.    He made contact with my anus, which is an

15    orifice.    And when he did that, because the anus is

16    an orifice, he made slight penetration with my anus

17    when he touched it.

18         Q.    When he touched it with his penis or his

19    fingers?

20         A.    It doesn't matter.     And I don't know which

21    mash of flesh he touched against my anus, it's behind

22    me, so I couldn't see it.

23               But it's my understanding that the FBI

24    determines that rape is penetration no matter how

25    slight and that the object of penetration isn't
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 16 of 20 PageID #:
                                    1309

 1    relevant.     I will also add that what I said in this

 2    statement that he penetrated me with his hand, I did

 3    not clarify to Detective Moran where that penetration

 4    with his hands occurred, what time of day it was,

 5    whether or not it was in the bed.        And I'm not sure

 6    whether that was in error or a misremembering or it

 7    was just improperly placed due to context.

 8         Q.     I'm sorry.     Can you say that again?    I

 9    didn't understand it.

10         A.     Did the court reporter get what I said?        Can

11    he read it back?

12                THE COURT REPORTER:     Do you want me to read

13         it back?

14                THE WITNESS:     Yeah, I don't want to misstate

15         something and then be held again for having to

16         repeat something twice and not repeating it

17         perfectly.     So I'd rather you read exactly what I

18         said for Ms. Timmann's clarity.

19                (Thereupon, the answer referred to was read

20         back by the reporter.)

21    BY MS. TIMMANN:

22         Q.     Okay.   Is that an accurate interpretation?

23         A.     I believe so.     But like I said before this

24    is an extremely psychologically triggering subject

25    for me to discuss.       So it's very hard for me to
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 17 of 20 PageID #:
                                    1310

 1    recall things at the moment.

 2         Q.     Okay.   Go to page 518, please.

 3                Okay.   I'm just going to read this whole

 4    page.     So you say or actually, it starts at the

 5    bottom of 517.      I'm going to actually -- okay.

 6                So Captain Moran says, "Yep, and can you

 7    describe that?      For example, was it a slight

 8    penetration or was it a deep penetration?"          And you

 9    responded, "It was a deep penetration, more than one

10    finger."     And Captain Moran said, "You mean

11    together?"     And you said, "Yeah, like so."       And

12    Captain Moran said, "Do you have any sense on --

13    you're doing fine.      Do you want to take a break?"

14    And you said, "No, it's okay."        And then

15    Captain Moran asked, "Do you have any sense now as to

16    which hand he used?"      And you said, "I have no idea."

17    And then Captain Moran asked, "No.        But you knew it

18    was his hand?"      And you said, "Yeah."     And

19    Captain Moran said, "And how did you know that?"             And

20    you said, "I could feel it.       I know what a hand feels

21    like."     And then Captain Moran said, "Okay.       So he

22    was doing that?"      And you said, "And I saw his hand."

23    And Captain Moran said, "Down there?"         And you said,

24    "Yeah."     And Captain Moran said, "Okay.       What were

25    you doing then?"      And you said, "Laying down, not
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 18 of 20 PageID #:
                                    1311

 1    moving.    I was asleep when he had been, I guess,

 2    doing it to me for an undetermined period of time.

 3    And, um, I only woke up when he started moaning very

 4    loudly, and I heard my roommates calling my name."

 5               Do you see that?

 6         A.    Yes.

 7         Q.    Okay.   And Captain Moran said, "Okay.       So is

 8    it your belief now, Monica, that he was actually, um,

 9    penetrating you before you woke up?"         And you said,

10    "Could have been.     I don't know that he was but he

11    could have been."

12               How can you say that you were confused about

13    what you were telling Captain Moran as to where this

14    penetration occurred, whether it was --

15         A.    Because I was a nine to nine and a half on

16    the drunk scale and trying to the best of my

17    recollection to recall very traumatizing events.

18    Whether or not I recalling the fingering in the bed

19    or the cupola, I did recall Mr. Langrick fingering me

20    while I'm unconscious.      I'm not sure how I can swear

21    it, other than to say I was shit house wasted, passed

22    out for part of it.      And intoxicated more than I've

23    probably ever been in my life that night.

24         Q.    Okay.   But you told Captain Moran that you

25    saw Mr. Langrick's hand in your vagina while you were
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 19 of 20 PageID #:
                                    1312

 1    in the bed; is that right?

 2         A.      I did tell him that, yes.

 3         Q.      And now you're saying you're not sure if

 4    what you told Captain Moran is true; is that right?

 5         A.      No, I'm not saying that.     What I'm saying is

 6    that I'm not sure if what I told Detective Moran was

 7    chronologically correct.         But I believe that the gist

 8    of what I told him and the number of violations that

 9    happened and the description of those violations to

10    be true, and I believed that what I said at the time

11    was the truth.

12         Q.      Okay.   But you told Captain Moran you saw

13    Mr. Langrick fingering you in the bed and that you

14    saw his fingers in your vagina in the bed; right?

15         A.      Yes.

16         Q.      And now you're saying you don't know if his

17    fingers penetrated you in the bed; is that correct?

18         A.      I don't recall at this time, no.

19         Q.      Can we take a quick five-minute break?

20                 THE VIDEOGRAPHER:     Going off the record at

21         4:03.

22                 (Thereupon, there was a brief recess.)

23                 THE VIDEOGRAPHER:     Back on the record at

24         4:25.

25    BY MS. TIMMANN:
Case 1:18-cv-06127-CBA-RML Document 106-2 Filed 10/27/20 Page 20 of 20 PageID #:
                                    1313

 1

 2                      CERTIFICATE OF REPORTER

 3

 4    STATE OF FLORIDA             )
                                   )   SS:
 5    COUNTY OF MIAMI-DADE         )

 6               I, Paul Cunningham, Florida Professional

 7    Reporter, certify that I was authorized to and did

 8    stenographically report the deposition of Monica

 9    Morrison, pages 1 through 305; that a review of the

10    transcript was requested; and that the transcript is

11    a true record of my stenographic notes to the best of

12    my ability.

13               I further certify that I am not a relative,

14    employee, attorney, or counsel of any of the parties,

15    nor am I a relative or employee of any of the

16    parties' attorneys or counsel connected with the

17    action, nor am I financially interested in the

18    action.

19               Dated this 5th day of October, 2020.

20

21

22    ____________________________________

23    PAUL CUNNINGHAM, FPR

24    FLORIDA PROFESSIONAL REPORTER

25
